823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lonnie W. HETTRICK, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Heath and HumanServices, Defendant-Appellee.
No. 86-2141
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1987.Decided July 7, 1987.

Linda Louise Furman, for appellant.
Deborah Fitzgerald, Assistant Regional Counsel, Office of the General Counsel, Department of Health & Human Services (Beverly Dennis, III, Chief Counsel, Region III; James C. Newman, Supervisory Assistant, Regional Counsel; Henry E. Hudson, United States Attorney; Larry W. Shelton, Assistant United States Attorney, on brief), for appellee.
Before WIDENER and HALL, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
The claimant, Lonnie W. Hettrick, appeals from the district court's order granting summary judgment in favor of the Secretary.


2
The Secretary declined to give plaintiff credit for his earnings during certain quarters of 1942-1947 so that plaintiff would be fully covered within the meaning of the Social Security Act.  Plaintiff lacked two quarters of coverage to be fully covered.


3
During the quarters in question, plaintiff was admittedly employed by the Navy Department, and not under a Civil Service retirement program.  But that does not end the matter, for during this period such federal employees were not within the coverage of the Social Security Act, as the Secretary and the district court correctly decided.


4
AFFIRMED.